Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 11/02/2021 claim 1 is amended, claims 21-26 are newly added, and leaving claims 1-3, 5-7, 21-26 pending of which claims 1 and 21 are recited in independent form. Claims 1, 21 incorporate allowable subject matter by way of the amendment. Amended/new claims 1, 21 contain limitations which distinguish the claims over the art made of record to overcome any previously held rejections. Claims 1, 21 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “enabling, by the control plane node, a prediction function of the control plane node based on information related to a first prediction function, wherein the information related to the first prediction function comprises at least one of the following information: a device type of the terminal device, a service type supported by the terminal device, subscription data of the terminal device, a request message reported by the terminal device, information indicating whether the SMF node supports the prediction function of the control plane node, and information indicating whether the AMF node supports the prediction function of the control plane node; and the request message is used to request the control plane node to enable the prediction function of the control plane node” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination. Claims 2-3, 5-7, recite the same limitation based on dependence on claim 1 and are similarly distinguished from the prior art based on the 
Claim 21 as presently set forth contain the distinguishing limitations “enable a prediction function of the control plane node based on information related to a first prediction function, wherein the information related to the first prediction function comprises at least one of the following information: a device type of the terminal device, a service type supported by the terminal device, subscription data of the terminal device, a request message reported by the terminal device, information indicating whether the SMF node supports the prediction function of the control plane node, and information indicating whether the AMF node supports the prediction function of the control plane node; and the request message is used to request the control plane node to enable the prediction function of the control plane node” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination. Claims 22-26 recite the same limitation based on dependence on claim 21 and are similarly distinguished from the prior art based on the dependence on claim 21 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination. 
With regards to the prior art made of record United States Patent Application Publication US-20210211960 to Ryu et al (hereinafter d1) represent the closest art made of record. 
Regarding claims 1, 21, d1 does not disclose fairly disclose, alone or in any reasonable combination the limitations reflected in claims 1, 21 requiring enabling, by the control plane node, a prediction function of the control plane node based on information related to a first 
For at least these reasons, Claims 1-3, 5-7, 21-26 are allowed. Claims 2-3, 5-7; 22-26 depend from claims 1, 21 and add further limitations, therefore the claims are allowed based on the same reasoning as set forth above. 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 21 as the remaining pending claims depend from claims 1, 21 and add further limitations, the prior art, alone or in combination fails to teach all the limitations and are not an obvious combination thereof, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-3, 5-7, 21-26 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180270713 A1 to Park et al discloses that a wireless device receives from a base station, first message(s) comprising configuration parameters of at least one of: logical channel(s); or radio bearer(s). The wireless device receives from the base station, a second message indicating an RRC state transition of the wireless device from an RRC connected state to an RRC inactive state. The wireless device being in the RRC inactive state selects a first cell based on the configuration parameters. The wireless device transmits to the base station, a random access preamble via the first cell.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643